Exhibit 10.81

AMENDMENT NO. 1, dated as of November 5, 2010 (this “Amendment”), to the
Employment Agreement by and between Burger King Corporation, a Florida
corporation (together with any successor thereto, the “Company”) and Steven M.
Wiborg (the “Executive”), dated as of October 21, 2010 (the “Employment
Agreement”). All capitalized terms used herein shall have the meanings ascribed
to them in the Employment Agreement, unless otherwise defined herein.

WHEREAS, Executive commenced employment with the Company on October 25, 2010;
and

WHEREAS, the Company desires that Executive continue to serve the Company on the
terms and conditions set forth in the Employment Agreement as herein amended.

NOW, THEREFORE, the Company and Executive hereby agree that effective as of the
date of this Amendment, the Employment Agreement shall be amended as follows:

1. Moving Allowance. In addition to the moving allowance set forth in Paragraph
4 of the Employment Agreement, the Company shall also pay to Executive an
additional, one time moving allowance in the amount of $100,000, such amount to
be grossed-up by the Company for applicable taxes. The Company shall pay this
additional moving allowance as soon as practicable, but in no event later than
November 30, 2010. Executive will be required to repay all amounts paid pursuant
to this Paragraph 1 should Executive voluntarily terminate his employment with
the Company (other than for Good Reason) or be terminated for Cause, in either
case, within one (1) year following the Commencement Date.

2. Miscellaneous. The Employment Agreement, except as expressly modified hereby,
shall remain in full force and effect.

3. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of Florida without reference to principles of conflicts
of laws.

[signature page follows]



--------------------------------------------------------------------------------

Intending to be legally bound hereby, the parties have executed this Amendment
as of the date first set forth above.

 

BURGER KING CORPORATION By:   /s/ Jose Tomas Name:   Jose Tomas Title:  
Executive Vice President and Chief Human Resources Officer

 

Executive

/s/ Steven M. Wiborg

Steven M. Wiborg